ARK ETF Trust c/o ARK Investment Management LLC 155 West 19th Street, Fifth Floor New York, NY 10011 February 2, 2015 VIA EDGAR TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: ARK ETF Trust (the “Trust”) File Nos. 333-191019 and 811-22883 Ladies and Gentlemen: On behalf of the Trust, attached for filing are exhibits containing interactive data format risk/return summary information that mirror the risk/return summary information, contained in the Prospectus, dated September 30, 2014, as supplemented January 22, 2015, and filed pursuant to Rule 497(e) under the Securities Act of 1933, as amended.The purpose of this filing is to submit the data in XBRL format for the Trust. Any questions or comments regarding this filing should be directed to the undersigned at (646) 668-4138. Very truly yours, /s/ Amy Eisenbeis Amy Eisenbeis Chief Compliance Officer
